United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1514
Issued: March 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 28, 2012 appellant filed a timely appeal from a February 14, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) terminating her compensation
benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
benefits effective July 3, 2011 on the grounds that she no longer had any residuals or disability
causally related to her accepted employment-related injuries.
FACTUAL HISTORY
OWCP accepted that on March 31, 1992 appellant, then a 38-year-old legal technician,
developed a severe allergic reaction when a ceiling tile fell in her work area. It accepted her
1

5 U.S.C. § 8101 et seq.

claim for contact dermatitis and esophagitis. Appellant stopped work and received wage-loss
compensation. She was treated by Dr. Jack E. Dawson, a cardiologist.
On July 1, 2010 OWCP referred appellant to Dr. Jane St. Clair, Board-certified in
occupational medicine, for a second-opinion examination regarding whether she continued to be
disabled as a result of her accepted employment injuries. In an August 28, 2010 report,
Dr. St. Clair reviewed appellant’s medical history, including the statement of facts and provided
an accurate history of injury. She opined that appellant’s contact dermatitis and esophagitis had
resolved and that appellant no longer had residuals from the March 31, 1992 injury. Dr. St. Clair
explained that, although appellant related a history of recurrent skin infections, she did not
observe any evidence of current lesions or rashes on her arms, chest or face. She noted that
appellant did not have a rash, urticaria, hives, erythema, dry skin or skin disease. Regarding the
accepted esophagitis, Dr. St. Clair stated that appellant was eating and swallowing without
complaints. She noted that “definitive information to answer the question concerning the
presence of esophagitis will only become available if she has another endoscopy,” but that this
would unlikely occur. Dr. St. Clair opined that appellant’s current symptoms were related to her
personal or psychological health. She stated that there were no physical findings that established
that appellant’s current complaints were related to her March 31, 1992 work-related injury.
In an August 28, 2010 duty status report, Dr. St. Clair authorized appellant to return to
full duty without restrictions. She stated that there was no proof that appellant was allergic to
compounds normally found in an office environment.
In a November 10, 2010 statement, appellant contended that Dr. St. Clair’s reports
contained several errors. She stated that she was accompanied by her husband who stayed in the
waiting room. Appellant noted that the examination was interrupted on several occasions
because Dr. St. Clair saw another patient. She reported that Dr. St. Clair asked her about the rash
on her face and chest and spots on her arms but it was not included in the report.
In an April 1, 2010 note, Dr. Jack E. Dawson, Board-certified in cardiology, related
appellant’s complaints of hypertension and multi-chemical sensitivities. He noted that she did
not have frequent cardiac complaints except for one episode of palpitations about a month prior.
On July 27, 2010 Dr. Dawson stated that appellant was still disabled and unable to return to
work. She was also found to be totally disabled by the Social Security Administration. He
reported that her significant allergy-related problems continued and recommended that she limit
her exposure to cleaning agents, plants, and flowers.
In an October 27, 2010 report, Dr. Michelle B. Futral, a Board-certified dermatologist,
noted that appellant was treated for follow-up after a toxic chemical burn.
In a November 12, 2010 report, Dr. Dawson disagreed with Dr. St. Clair’s opinion that
appellant’s contact dermatitis had resolved. He reported that on occasional visits he had seen
mild-to-moderate erythema of the skin and that she continued to complain of accompanying
burning and occasional itching. Dr. Dawson stated that to know what is going on with
appellant’s esophagus, an endoscope needed to be obtained. He stated that her occasional chest
pains did not appear to be heart related, but might be residual esophageal spasms originating with
the March 31, 1992 employment injury.

2

In a February 25, 2002 report, Dr. Husham P. Mishu, a Board-certified psychiatrist and
neurologist, stated that appellant’s headaches had improved but she was still on pain medication.
He stated that she required all these medications secondary to the migraines caused by the toxic
exposure she sustained at work.
On May 19, 2011 OWCP issued a notice of proposed termination of appellant’s
compensation and medical benefits based on Dr. St. Clair’s August 18, 2010 medical report.
Appellant was advised that she had 30 days to submit additional relevant evidence or argument if
she disagreed with the proposed action.
In a decision dated June 24, 2011, OWCP finalized the termination of appellant’s
compensations benefits effective July 3, 2011. It found that the medical evidence of record
established that her accepted conditions had ceased and that she no longer had any residuals or
disability causally related to her accepted employment injuries.
In a June 15, 2011 report, Dr. Futral examined appellant for follow-up treatment of a
toxic chemical burn that occurred several years ago. She related that appellant continued to
complain of dry skin and itching.
In a June 22, 2011 report, Dr. Dawson stated that appellant’s original diagnostic problems
of multi-chemical sensitivities with skin and esophageal involvement remained the same. He
explained that she remained ultra sensitive with skin manifestations on exposure to petrol and
other chemicals. Dr. Dawson concluded that appellant’s injury was permanent and that she was
unable to work because of her sensitivities and symptom manifestations.
On July 18, 2011 appellant submitted a request for an oral hearing. Upon receipt of the
May 19, 2011 proposed termination, she contacted Dr. Dawson and Dr. Futral to schedule
appointments and requested updated opinions regarding her condition. Appellant reiterated that
there were several errors in Dr. St. Clair’s August 28, 2010 report. She resubmitted
Dr. Dawson’s May 27, 2010 and June 22, 2011 reports and Dr. Futral’s June 15, 2011 report.
In a July 28, 2011 report, Dr. Mark A. Sims, a Board-certified internist, stated that
appellant’s esophagitis had healed on her current therapy. He advised her to continue taking her
medication daily or else her condition would return as severe as or even worse than it was before.
Dr. Sims reported that the endoscopy performed last week showed no evidence of acute
ulceration in appellant’s esophagus, but the valve between her esophagus and stomach was more
loose than normal.
On August 9, 2011 appellant requested that her compensation continue until her hearing.
She described the March 31, 1992 employment incident where she was exposed to
formaldehyde, fiber glass, pest control, poison and asbestos. Appellant stated that she still
experienced extreme allergic dermatitis, multiple chemical sensitivities, stress syndrome,
esophagitis, migraines, fatigue, colon problems, vertigo and dry mouth.
On November 4, 2011 a telephone hearing was held. Appellant contended that OWCP
should not have relied on Dr. St. Clair’s opinion because it contained numerous errors. She
stated that her husband went with her to the appointment even though Dr. St. Clair noted that she

3

was unaccompanied. Appellant also contended that Dr. St. Clair did not conduct a thorough
examination.
In an October 4, 2011 progress note, Dr. Mishu conducted a follow-up examination for
appellant’s fibromyalgia, migraines and lumbar radiculopathy. He related that her neck and back
pain had worsened since an April 2011 accident. Dr. Mishu stated that appellant’s symptoms
were about the same and recommended cervical and lumbar epidural injections.
In a November 14, 2011 report, Dr. Dawson reiterated that appellant’s original diagnostic
problems of multi-chemical sensitivities with skin and esophageal involvement remained the
same and that there was no change in her accepted employment-related injuries. He concluded
that her injury was permanent and that she was unable to work because of her symptom
manifestations.
In a November 17, 2011 report, Dr. Sims stated that appellant was under his care for
esophagitis and dysphagia. Appellant’s problems were due to esophageal spasm which resulted
in difficulty eating, swallowing and taking her medication and also resulted in significant chest
pain. Dr. Sims reported that if she took Prilosec daily then her symptoms were mostly
controlled.
In a December 8, 2011 report, Dr. Mishu stated that appellant had been his patient since
2007 and was treated for fibromyalgia, migraines, cervical and lumbar radiculopathy and
imbalance. He stated that she would need to continue her treatment for her conditions
indefinitely.
In a December 6, 2011 report, Dr. Michelle Juneau, a Board-certified dermatologist,
stated that she had treated appellant for a history of recurrent contact dermatitis. She noted that
she prescribed appellant steroid cream and advised that she continue to use Aveeno Moisturizing
cream and Cetaphil. Dr. Juneau reported that appellant’s contact dermatitis would remain for the
rest of her life.
By decision dated February 14, 2012, OWCP’s hearing representative affirmed the
June 24, 2011 termination decision. He determined that Dr. St. Clair’s August 28, 2010 report
represented the weight of the medical evidence.
LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.2 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.3 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4 The
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.5 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.6
If there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.7
ANALYSIS
OWCP accepted that on March 31, 1992 appellant developed contact dermatitis and
esophagitis while in the performance of duty. She stopped work and received disability
compensation.
In an August 28, 2010 report, Dr. St. Clair, the second-opinion examiner, concluded that
appellant was no longer disabled due to the March 31, 1992 employment injury. Appellant did
not have any residuals causally related to the work-related injury. Dr. Dawson, appellant’s
treating physician, stated that her work-related conditions had not resolved and that she
continued to be totally disabled from work. OWCP determined that Dr. St. Clair’s opinion
constituted the weight of the evidence and thereafter terminated appellant’s entitlement to
disability compensation.
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits due to a conflict in medical opinion between
Dr. St. Clair, OWCP’s referral physician, and Dr. Dawson, appellant’s treating physician. In an
August 28, 2010 report, Dr. St. Clair reviewed appellant’s history and conducted an examination.
She observed that, although appellant had a history of recurrent skin infections, there was no
evidence of current lesions or rashes. Dr. St. Clair also noted that appellant was eating and
swallowing without complaints, but recommended another endoscopy be performed. She stated
that there were no physical findings to establish that appellant’s current complaints were directly
related to her March 31, 1992 work-related injury and concluded that her contact dermatitis and
esophagitis had resolved. Dr. Dawson disagreed with Dr. St. Clair’s findings and observed that
appellant continued to suffer from allergy-related problems and remained totally disabled from
work. He reported that he still observed mild-to-moderate erythema of the skin and that
appellant complained of burning and occasional itching. Regarding appellant’s esophagitis,
Dr. Dawson explained that an endoscope was needed. He stated that there was no change in
appellant’s employment-related injuries and concluded that she was unable to work because of
her symptoms. The Board, therefore, finds a conflict in medical opinion.

5

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
6

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

7

5 U.S.C. § 8123; 20 C.F.R. § 10.321(b); see also Darlene R. Kennedy, 57 ECAB 414 (2006).

5

Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the employee’s physician, OWCP shall
appoint a third physician who shall make an examination.8 The case will be remanded for an
impartial medical examiner to resolve the conflict in medical opinion. On remand, OWCP
should refer appellant and a statement of accepted facts to an appropriate physician to examine
her and evaluate the evidence pursuant to section 8123(a) of FECA. Following this and such
further development as OWCP deems necessary, it shall issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2012 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

Id. at § 8123(a); see also Charles S. Hamilton, 52 ECAB 110 (2000).

6

